                      Case 1:20-cv-02105-PAE Document 24 Filed 03/25/21 Page 1 of 2




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                               SHERRY N. GLOVER
Corporation Counsel                                 100 CHURCH STREET                                 Assistant Corporation Counsel
                                                    NEW YORK, NY 10007                                        phone: (212) 356-0896
                                                                                                       email: shglove@law.nyc.gov



                                                                          March 24, 2021



        By ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                             Re: J.S. v. New York City Department of Education
                                20 CV 2105 (PAE)

        Dear Judge Engelmayer:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, recently assigned to represent Defendant New York
        City Department of Education in the above-referenced matter. 1 Pursuant to the Court’s Order,
        dated February 24, 2021 (Dkt. No. 18), I write on behalf of all parties to: (1) submit the proposed
        Civil Case Management Plan; and (2) respectfully request that the Court adjourn the March 29,
        2021 (3:00 pm) pretrial conference to May 10, 2021, or a date thereafter that is convenient for
        the Court.

        Statement of Case

             a. Nature of Claims

                       Plaintiff commenced this action on March 9, 2020, seeking attorneys’ fees, costs
        and expenses for legal work on an administrative hearing pursuant to the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400, et seq. (Dkt. No. 1) The sole issue to be
        determined in this matter is whether Plaintiff’s attorneys’ fees are reasonable.


        1
         On March 17, 2021, former Assistant Corporation Counsel, Thais R. Ridgeway, moved to withdraw as
        Defendant’s counsel in this matter. (Dkt. No. 19) I was subsequently assigned to this case.
                         Case 1:20-cv-02105-PAE Document 24 Filed 03/25/21 Page 2 of 2




                  b. Procedural Posture

                           On September 28, 2020, the Court granted a stay of this matter to provide time for
           Plaintiff to submit timesheets and billing records, upon which this matter is based. (Dkt. No. 10)
           By joint letter dated December 23, 2020, the parties advised the Court that Plaintiff provided
           billing records on December 23, 2020 (Dkt. No. 15). On February 22, 2021, Defendant submitted
           an Answer to the Complaint. (Dkt. No. 16).

           Prospect of Settlement

                          Although the parties are optimistic that this matter may be resolved via a
           negotiated settlement, the parties have not reached an agreement. My office requires additional
           time to finalize authority from the New York City Comptroller’s Office. As such, the parties
           wish to continue to work in good faith to resolve this matter.

           Motion Practice

                           In the event that settlement is unsuccessful, this matter should proceed to motion
           practice. As this matter is based upon the underlying administrative proceeding and applicable
           billing records, 2 motions for summary judgment are appropriate. Such motions will address the
           reasonableness of Plaintiff’s attorney fees.

                            Based on the foregoing, the parties believe that a pretrial conference at this
           juncture may be unproductive. Thus, we respectfully submit the Civil Case Management Plan
           and respectfully request that the Court adjourn the initial conference to May 10, 2021, or a date
           thereafter that is convenient for the Court.

                               Thank you for your patience as we work to resolve this matter.

Granted. The initial pretrial conference presently scheduled
for March 29, 2021 at 3 p.m. is rescheduled for May 10,
2021 at 3 p.m. The Court will not granted further                   Respectfully yours,
adjournments of this initial conference.

SO ORDERED.                                                                /s/ Sherry N. Glover
                      
            __________________________________
                                                                    SHERRY N. GLOVER
                                                                    Assistant Corporation Counsel
                  PAUL A. ENGELMAYER
                  United States District Judge
March 25, 2021
           Cc: Irina Roller, Esq. (by ECF)




           2
               There will be no discovery in this matter.

                                                               2
